Name: Commission Regulation (EC) No 611/2003 of 3 April 2003 amending Regulation (EC) No 2378/2002 derogating from Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  EU finance;  marketing;  European Union law
 Date Published: nan

 Avis juridique important|32003R0611Commission Regulation (EC) No 611/2003 of 3 April 2003 amending Regulation (EC) No 2378/2002 derogating from Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 Official Journal L 087 , 04/04/2003 P. 0004 - 0005Commission Regulation (EC) No 611/2003of 3 April 2003amending Regulation (EC) No 2378/2002 derogating from Regulation (EC) No 1249/96 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 10(4) thereof,Whereas:(1) Commission Regulation (EC) No 2378/2002(3) temporarily derogates from the general rules for imports of cereals, following the adoption of the Council Decisions of 19 December 2002 approving the conclusion of the Agreements in the form of Exchange of Letters between the European Community and the United States of America(4), and the European Community and Canada(5), respectively, relating to the modification of concessions with respect to cereals provided for in schedule CXL annexed to the General Agreement on Tariffs and Trade (GATT). In order to solve practical difficulties in customs treatment of imports of high quality common wheat in cases where certificates of conformity are provided, it is necessary to amend the provisions of that Regulation concerning securities and import licences for high quality common wheat.(2) Article 7 of Regulation (EC) No 2378/2002 enables operators to avoid forfeiture of the security whenever importers are able to produce a new import licence drawn under the low and medium quality wheat quota administered by Commission Regulation (EC) No 2375/2002(6), as amended by Regulation (EC) No 531/2003(7).(3) Given that such a possibility raises several practical difficulties at the level of customs and that it creates opportunities for undue use of the tariff-quota in question, it is appropriate to abolish the provision.(4) Regulation (EC) No 2378/2002 should therefore be amended accordingly.(5) The Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2378/2002 is amended as follows:1. Article 5 is replaced by the following:"Article 51. Notwithstanding the second indent of Article 5 of Regulation (EC) No 1249/96, import licence applications for high quality common wheat shall be valid only if the applicant gives a written commitment to lodge with the relevant competent body on the date of acceptance of the declaration of release for free circulation a specific security additional to those required under Commission Regulation (EC) No 1162/95(8). This additional security shall be EUR 95 per tonne.However, in cases where the import licence is to be accompanied by certificates of conformity issued by the Federal Grain Inspection Service (FGIS) and by the Canadian Grain Commission (CGC) as referred to in Article 6, no additional security is required. In this case, and notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for import licences shall be EUR 6 per tonne. The import licence application and the import licence shall contain in section 24 the mention of the type of certificate of conformity.2. The second indent of Article 5 of Regulation (EC) No 1249/96 does not apply to import licence applications for durum wheat, if these import licenses are to be accompanied by certificates of conformity issued by Federal Grain Inspection Service (FGIS) and the Canadian Grain Commission (CGC) as referred to in Article 6. In this case, and notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for import licences shall be EUR 6 per tonne. The import licence application and the import licence shall contain in section 24 the mention of the type of certificate of conformity."2. In the second paragraph of Article 6, the words "and signatures" are deleted.3. Article 7 is replaced by the following:"Article 7Notwithstanding Article 6(3) of Regulation (EC) No 1249/96, if the analysis results for high-quality common wheat and high-quality durum wheat show that the criteria referred to in Annex I are not met, the security for the import licence referred to in Article 10(a) of Regulation (EC) No 1162/95 or in Article 5(1), second subparagraph and 5(2) to this Regulation and the additional security referred to in Article 5(1), first subparagraph, to this Regulation shall be forfeited."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 358, 31.12.2002, p. 101.(4) Not yet published in the Official Journal.(5) Not yet published in the Official Journal.(6) OJ L 358, 31.12.2002, p. 88.(7) OJ L 79, 26.3.2003, p. 3.(8) OJ L 117, 24.5.1995, p. 2.